This is an original action filed in this court by petitioners to review an award of the State Industrial Commission, made and entered on the 16th day of June, 1931, in favor of D.C. Harpool, respondent herein, wherein the respondent, Harpool, was awarded 10 weeks' compensation at $18 per week for 10 per cent. loss of vision in the left eye.
Petitioners allege that there was no competent evidence upon which to base said award.
Respondent, Harpool, testified that during the month of February, 1929, he was working for petitioners and received an injury to his left eye. That later he went to Dr. Cannon in Miami and he took two pieces of flint rock out of his eye.
During the course of the hearing, Edgar Fenton, who appeared for petitioners here, respondent below, stated: The respondent insurance carrier admits that the claimant was in the employ of respondent on the 21st day of April, 1929, at an average wage of $6 per day. That on said date he sustained an accidental injury arising out of and in the course of said employment involving the left eye.
Dr. General Pinnell testified that the respondent, Harpool, had 10 per cent. loss of vision in the left eye.
Respondent further testified that he had never experienced any trouble with his eye before this accident; had never had any injury prior to that time.
This evidence is sufficient to support the award of the Industrial Commission finding respondent had a 10 per cent. loss of vision to the left eye as a result of the accident.
This court will not weigh the testimony to determine the weight and value thereof; the finding of the Industrial Commission was a finding of fact, and where such finding is supported by any competent evidence, the same will not be disturbed by this court on review.
Judgment and award of the Industrial Commission is affirmed.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.
Note. — See under (1) Annotation in L. R. A. 1916A, 266; 58 A. L. R. 1382; 28 Rawle C. L. 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation, § 116.